Exhibit 10.41

CHANGE ORDER FORM

(for use when the Parties execute the Change Order pursuant to Section 32 of the
General Conditions)

 

PROJECT NAME:

   Sabine Pass LNG Project (Phase 2)

CHANGE ORDER NUMBER:

   004

DATE OF CHANGE ORDER:

   October 24, 2008

PURCHASER:

   Sabine Pass LNG, L.P.

TANK CONTRACTOR:

   Diamond LNG, LLC and Zachry Construction Corporation

CONTRACT NO.

   25279-004-OC2-MTD0-00002

DATE OF AGREEMENT:

   July 21, 2006

The Agreement between the Parties listed above is charged as follows: (attach
additional documentation if necessary)

Description:

A) Schedule: As a result of ALL Force Majeure events that occurred from July 1,
2007 to August 31, 2008, fifteen (15) working days have been granted (Refer to
attached ZD-SPLNG-0043, CO Request, Pre Ike force majeure Delays, dated
October 22, 2008), the TANK CONTRACT Milestone Dates are modified as follow:

 

  a. Target Milestone Date for Mechanical Completion (TARGET):

 

  i. Tank S-104 from March 20, 2009 to April 10, 2009

 

  ii. Tank S-105 from May 30, 2009 to June 20, 2009

 

  b. Mechanical Completion and Ready for Cold Down (RFCD):

 

  i. Tank S-104 from May 19, 2009 to June 9, 2009;

 

  ii. Tank S-105 from July 29, 2009 to August 19, 2009.

B) Pricing & Cost:

 

  1) Increase the TANK CONTRACT Lump Sum Price by a total Lump Sum of $800,000
for the change in the exterior coating of the LNG Tanks. Refer to attached
ZD-SPLNG-0038, Change Order Request for Alternative Paint System, dated
September 9, 2008 and in accordance and full compliance with PBC Proposal
2008-402-I-RC Recommended Cleaning and Painting Specifications (Proposal dated
July 24, 2008).

 

  2) Revise the TANK CONTRACT Louisiana Sales and Use Tax Allowance from
$5,349,473 to $3,349,473. This Change Order revises only the amount of the
Louisiana Sales and Use Tax Allowance, and is not the actual amount of Louisiana
Sales and Use Tax paid by Tank Contractor.

 

Adjustment to Contract Price:

 

  

The original contract price was

   $ 139,086,293           

Net Change by previously authorized Change Orders

   $ 1,726,254           

The Contract Price prior to this Change Order

   $ 140,812,547           

The Contract Price will be decreased by this Change Order amount of

   $ (1,200,000 )         

The New Contract Price including this Change Order will be

   $ 139,612,547           

Upon execution of this Change Order by Sabine Pass LNG, L.P. and Diamond LNG,
LLC and Zachry Construction Corporation the above referenced change shall become
a valid and binding part of the original agreement without exception or
qualification unless noted in this Change Order. Except as modified by this and
any previously issued Change Orders, all other terms and Condition of the
Agreement shall remain in full force and effect. This Change Order is executed
by each of the Parties’ duly authorized representatives.

 

Purchaser:

    Tank Contractor:

Sabine Pass LNG, L.P.

    Diamond LNG, LLC and Zachry Construction     Corporation By:  

Sabine Pass LNG-GP, Inc.,

       

Its general partner

      Authorized Signature:   /s/ Ed Lehotsky     Authorized Signature:   /s/
Hidekazu Shibuya

Name:

  Ed Lehotsky     Name:   Hidekazu Shibuya

Title:

  VP LNG Proj Mgt     Title:   VP. Commercial

Date of Signing:

  24 Nov 2008     Date of Signing:  

Dec. 4, ‘08

 

 

Page 1 of 1